—In a proceeding pursuant to CPLR article 78, inter alia, to prohibit the appellants from holding a hearing on the complaints of discrimination of 10 Black police officers of the City of White Plains Police Department, in which the appellants moved to dismiss the proceeding, the appeal is from a judgment of the Supreme Court, Westchester County, entered March 30, 1979, which, inter alia, denied the motion and granted the petition. Judgment reversed, on the law, without costs or disbursements, the motion is granted and the proceeding is dismissed on the merits. The court’s grant of prohibition was erroneous. That remedy does not lie to interfere with proceedings before the State Division of Human Rights, where the basis of the petition is the failure of the division to comply with the time limitations of section 297 of the Executive Law (see Matter of Tessy Plastics Corp. v State Div. of Human Rights, 62 AD2d 36, affd 47 NY2d 789). Suozzi, J. P., O’Connor, Martuscello and Mangano, JJ., concur.